Citation Nr: 0941787	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
pain, status post laminectomy and diskectomy of L4-L5 and L5-
S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to 
April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In September 2009, the Veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-
connected back disability.  In his March 2007 claim, he said 
that, due to stenosis and scar tissue, he was not a candidate 
for additional back surgery.  A May 2007 VA examination 
report indicates that the Veteran underwent a diskectomy in 
1984 and a laminectomy and fusion in 1988 and currently 
denied radiating pain.  However, when seen in the VA 
outpatient clinic in June 2007, the Veteran was noted to have 
multiple degenerative joint disease with a history of 
multiple spinal surgeries with fibrosis and a recent history 
of unresolving pain with radiation to the thigh.  

In his June 2008 substantive appeal, the Veteran reported 
that due to his multiple surgeries and narcotic medication, 
he was unable to work.  The RO properly construed this 
statement as a claim for a total rating based upon invidiual 
unemployability due to service-connected disability.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (to the 
effect that a request for a TDIU, whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation).  In a March 2009 rating decision, 
the RO denied the Veteran's claim for a TDIU and there is 
nothing in the record to indicate that the Veteran has yet 
filed a formal notice of disagreement with the RO's 
determination.  

During his September 2009 hearing, the Veteran testified that 
he was unable to work as an emergency medical technician 
(EMT) since October 2006 because of his back pain.  He 
indicated that he applied for Social Security Administration 
(SSA) disability benefits and was awaiting a date for an 
administrative hearing (see hearing transcript at page 4).  
It is unclear if the SSA issued a decision in his claim, but 
because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2009); see Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory 
duty to acquire both SSA decision and supporting medical 
records pertinent to claim). 

Furthermore, the Board notes the Veteran's assertions of the 
impact of his low back pain on his ability to work.  See 38 
C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 
242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).  Because there may have been a change in 
the Veteran's condition since he was last examined by VA in 
May 2007, prudence requires that the Veteran should be 
afforded a new examination to assess the current severity and 
all manifestations of his service-connected low back 
disability before adjudicating his appeal.  Finally, as he 
receives ongoing VA treatment for his back, any recent 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records 
regarding the Veteran's back from the 
Nashville and Murfreesboro VA treatment 
facilities, as well as from Pain Med 
Care, dated from July 2008 to the 
present.  

2.  Contact the SSA and request complete 
copies of any determination on a claim 
for disability benefits from that agency 
regarding the Veteran, together with the 
medical records that served as the basis 
for any such determination and any 
subsequent determination(s).  

3.  Thereafter, schedule the Veteran for 
a VA orthopedic/neurological examination 
of his lumbar spine.  The claims file 
must be made available to and reviewed by 
the examiner.  Any indicated tests should 
be accomplished and reported in specific 
detail.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected low back 
pain, status post laminectomy and 
diskectomy of L4-L5 and L5-S1.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should report the range of 
motion measurements for the lumbar spine, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should provide an opinion as 
to what overall effect, if any, the 
Veteran's service-connected disability 
has on his ability to obtain and retain 
employment.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claim for an increased rating for his low 
back disabiity in light of the additional 
evidence obtained, to specifically 
include the appropriateness of referral 
for a higher rating on an extraschedular 
basis under 38 C.F.R. § 3.321 (2009).  If 
the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

